Title: To George Washington from Thomas Bullitt et al., 10 October 1757
From: Bullitt, Thomas,Lomax, John Edward,Fleming, William,Crawford, William,Speake, George
To: Washington, George



Sir
Fort Young Octobr 10th 1757

As we are well assured You take pleasure in distinguishing Merit where ever it is found. We beg leave to recommend to Your notice a Person not altogether unworthy of it[.] If we may

Judge from the diligence & Fidelity he has shewn in a low Station we may still expect he will support his Characture in a higher where he will meet with frequenter Opportunities to exert himself & do Justice to Our Recommendation.
That we may not impose on Your Judgement through Partiality we shall endeavoure Justly to draw his Characture & Pretentions to preferment.
His Education seems to have been a Good Country Education he writes a Good hand & is Accquainted with figures. his Courage We beleive is indisputable, His Conduct as farr as We can Judge from many Months Observation is faultless. he was made a Sergt when forces were first levied in this Collony, in which Station he has serv’d with Vigilence & Obedience ever Since. By Majr Lewiss Order he has acted as Commissary for near a twelve Month, as he understands there are some Vacancies at present, And as it is not without president he hopes You will remember him which we beg leave to inforce, as he had some expectancy before.
From this description we hope You imagine the Person we would recommend to Your Favour is John McCully.

Thos Bullitt
John Edd Lomax
Wm Fleming
Wm Crawford
Geo: Speake

